Citation Nr: 1140389	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) Benefits under chapter 35, United States Code.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  The Veteran died in August 2003.  The appellant is seeking DEA benefits as the yet unverified stepchild of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Educational Center in Muskogee, Oklahoma.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant originally submitted a claim for DEA benefits in November 2003.  She submitted a copy of her birth certificate which listed her date of birth in November 1975.  The Veteran was not her father.  She listed the Veteran's date of death on her claim form as being in August 2003.

The claim was denied by the AOJ.  The letter of denial in the education folder is undated; however, a January 2008 statement of the case (SOC) shows that the denial was issued in December 2003.  The basis for the denial was that the appellant was not eligible for Chapter 35 DEA benefits because she had reached her 26th birthday in November 2001.  The decision added that the Veteran was found to have had a permanent and total disability rating as of June 17, 2003.  Because this date was after the appellant's 26th birthday, she was not found eligible for DEA benefits.  Although not stated directly, the AOJ's citation to the date for the permanent and total rating was an implicit finding that basic eligibility for the Veteran's dependents for DEA benefits was established as of that date.

The Board notes that the evidence in the education file at that time did not include a copy of any rating decision that showed the determination of the permanent and total rating or an effective date for determining eligibility for DEA benefits.  There was a computer printout that appears to show payment to the Veteran at the 100 percent rating beginning in August 2003 and then a lower rate beginning in September 2003.  Moreover, there was no action taken by the AOJ to determine if the appellant was eligible to claim entitlement to DEA benefits as a stepchild of the Veteran.

The appellant submitted a new claim in October 2007.  She noted that the Veteran's effective date for his 100 percent rating had been reviewed and a new effective date of May 16, 2000, had been established.  She contended that this effective date was prior to her 26th birthday and allowed her to establish entitlement to the claimed DEA benefits.  

The appellant included a partial copy of a RO rating decision dated in April 2007.  The decision was made in regard to a claim for accrued benefits brought by the appellant's mother, the Veteran's surviving spouse.  The rating decision determined that there was clear and unmistakable error (CUE) in a rating decision dated in July 2001 (a document not of record).  In short, the decision showed that the Veteran should have been awarded a 100 percent disability rating effective from May 16, 2000.  The portion of the rating decision in the education folder did not include any discussion of whether there was any change in the determination for the effective date for eligibility for DEA benefits for qualifying dependents.

Associated with the education folder is an undated request for information from the AOJ.  It is not clear to whom the query was made but it asked whether the claimant had established a qualifying relationship with the Veteran.  The reply was "no" she had not.  It was noted that the Veteran had not listed any children on his claim, no date was given for this claim, but that the appellant's mother had listed the appellant on her claim for Dependency and Indemnity Compensation (DIC) and accrued benefits claim.  The response also noted that a question of a permanent and total rating was not applicable.  The Veteran had died in August 2003 and a rating decision had been issued that found his death to be due to a service-connected cause in October 2003.

The AOJ did not write to the appellant to provide her with notice as to how she could substantiate her current claim.  The AOJ did write to the appellant in October 2007 to tell her that her previous claim was denied in December 2003 and that she had one year to appeal that denial.  Although the reference to the period to appeal was correct, the letter was not responsive to the appellant's current claim.  

The Board notes that there is a copy of a notification letter addressed to the appellant's mother, dated in May 2007, as well as a portion of a rating decision that was dated in April 2007, in the education folder.  The documents are not copies of the original documents but appear to be printed from some source as the documents contain multiple erroneous characters and misspellings throughout.  In any event, the gist of the one page of the rating decision was that the appellant's mother was successful in her appeal of accrued benefits.  There was a one paragraph entry that detailed the CUE in the July 2001 rating decision and established a 100 percent rating effective as of May 16, 2000.  There was no discussion of DEA benefits.  

The AOJ denied the appellant's current claim for benefits in October 2007.  The denial stated that the appellant did not meet the eligibility requirements.  There was no further discussion as to the basis for the denial or what the eligibility requirements were in this matter.

The appellant submitted her notice of disagreement (NOD) in November 2007.  It is not clear if the appellant submitted a copy of the April 2007 rating decision or if the AOJ included it in the claims folder.  In any event, a more complete, but not entire copy of the rating decision was provided with a discussion of the finding of CUE in the July 2001 rating decision and the establishment of a 100 percent rating from May 16, 2000.  The rating decision does not refer to the rating as permanent and total.  Moreover, the rating includes an effective date for basic eligibility for DEA benefits in August 2003.  As noted from other evidence of record, the August 2003 date was the date of the Veteran's death.  Further, according to other evidence of record, an earlier effective date had already been established for the date for basic eligibility for DEA benefits as shown in the AOJ's letter of December 2003.  Thus, there are two separate dates of record as establishing basic eligibility for DEA benefits for qualifying dependents.  

There was a second undated request for information, from an unknown source, from the AOJ.  There was the same question about whether the claimant had established a qualifying relationship with the Veteran.  The reply did not address the question directly.  The reply was that the Veteran did not list a different person, identified as "S", as a stepchild on his claim of May 2000.  The appellant's mother did list that child on her DIC application of August 2003.  There was no discussion regarding the appellant.

The AOJ issued a SOC in October 2007.  The SOC confirmed the denial of eligibility for DEA benefits.  In so doing, the SOC noted the change in effective date for the Veteran's 100 percent rating.  However, the AOJ also said the effective date for establishing eligibility for DEA benefits was unchanged from the previously determined date in August 2003.  Thus, the appellant was over the age of 26 at the time of the eligibility date and not eligible for benefits.

The Board notes that the date relied on by the AOJ is contrary to the date given in their December 2003 denial.  In that case, the AOJ said the eligibility date was established as of June 17, 2003, in concurrence with the Veteran's 100 percent rating.  

The case was previously before the Board in February 2010.  It is clear from reading the Board's remand that the Veteran's claims folder was also available for review with the education folder.  The Board noted the two conflicting eligibility dates referenced above.  The Board also noted the change in effective date for the Veteran's 100 percent rating but that there had been no change in the August 2003 DEA eligibility date.  The Board remanded for the AOJ to make a clear determination as to the actual eligibility date.

In addition, the Board noted that the AOJ had not identified the appellant as the Veteran's stepchild for VA benefits purposes.  It was noted that there are specific provisions with regard to stepchildren in establishing eligibility for DEA benefits.  The Board cited to 38 C.F.R. § 21.3041(f) in particular for review by the AOJ in their making the initial assessment in regard to the appellant's status.

The AOJ took no action in developing the case on remand.  Rather, the AOJ issued a supplemental statement of the case (SSOC) in March 2010.  The denial of the claim remained based on the establishment of the DEA eligibility date provided in the rating decision of October 2003 that granted service connection for the cause of death.  There was no discussion of the prior eligibility date of June 17, 2003, as provided by the AOJ.  

The appellant submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in response to the SSOC in April 2010.  She maintained that the change in effective date for the 100 percent rating established an earlier effective date for the DEA eligibility date.  She also elected to have a Board hearing.

The case was returned to the Board but was remanded, without further action, to afford the appellant her requested hearing.  

On remand, the AOJ must provide the appellant with the notice required under 38 C.F.R. § 21.1031 (West 2010) and assist in the development of her case as required by 38 C.F.R. § 21.1032 (2010).  Further, the AOJ must make an initial determination as to the appellant's status as a qualifying stepchild of the Veteran.  Finally, the AOJ must determine the correct DEA eligibility date in light of the confusing and contradictory dates of record.  (Absent the claims folder, there is no way of knowing if the DEA eligibility date was later adjusted based on the finding of CUE.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the education folder and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. §§ 21.1031, 21.1032, is completed.  The appellant should be notified of how to substantiate her claim for entitlement to DEA benefits.  This would include advising the appellant on how to establish her status as a stepchild of the Veteran for consideration for VA education benefits.

2.  The AOJ should obtain the Veteran's claims folder for review to make a determination of whether the appellant does qualify as a stepchild of the Veteran for consideration of eligibility for DEA benefits.  If the case is returned on appeal to the Board, the Veteran's claims folder must be included with the education folder.

3.  If the AOJ determines that the appellant is the stepchild of the Veteran for the purpose of VA education benefits, the AOJ must then determine the applicable eligibility date for DEA benefits.  Again, the claims folder must be reviewed in making this determination.  (Merely obtaining copies of rating decisions is not acceptable.)

4.  Following the action above, and any subsequent development undertaken from providing the required notice, the AOJ should re-adjudicate the appellant's claim on appeal.  If the disposition of the claim remains unfavorable, the AOJ should furnish the appellant with a supplemental statement of the case that provides a clear discussion of the evidence and applicable law and an adequate reasons and bases for why the claim is denied.  A specific explanation should be provided for the assignment of the effective date for DEA eligibility for the Veteran's dependents.  The appellant must be afforded the applicable opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

